There was no demurrer to the declaration in this case. The defendant pleaded the general issue, contributory negligence and assumption of risk. At the close of the testimony, the court instructed a verdict for the defendant. As there was some evidence tending to sustain the allegations of negligence on the part of the defendant as being the cause of the injury suffered by the plaintiff in error's intestate, the court erred in giving the affirmative instruction.
Some of the facts alleged in the declaration, and testified to, in this case, distinguish it from the case of Swanson v. Miami Home Milk Producer's Association, 157 So. 415. It is well settled in this jurisdiction that it is the duty of the master to provide the servant with a reasonably safe place in which to work, and reasonably safe machinery, tools and implements to work with, and with suitable and competent fellow servants to work with him. Stearns  Culver Lumber Co. v. Fowler, 58 Fla. 362,  50 So. 680. See also Kreigh v. Westinghouse, 214 U.S. 249,53 L.Ed. 985. We also conceive it to be the duty of the master to use reasonable care to supply a sufficient number of servants to perform the work with reasonable and ordinary safety to those engaged in it, and this is a duty which cannot be delegated to a servant so as to relieve the master from liability. 39 C. J. 523; 26 Cyc. Law  Prac. 1340. In addition to the cases cited in 39 C. J. 523, 524, see Tull v. Kansas City Southern R. Co. (Mo.App.), 216 S.W. 572.
  Reversed and remanded. *Page 861
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BROWN, J. J., concur.
BUFORD, dissents.